DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/22 was received by the Examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Mr. Tomoki Tanida (Applicants’ Attorney) on 08/22/22.
The application has been amended as follows: 
Claims 8 and 23 are canceled and their limitations introduced into independent claims 1, 9 and 18 as stated below.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (for consistency to address potential 112 2nd antecedent basis issues, and as agreed by Applicants on 08/22/22) as follows: 
Claim 1 is amended to read on line 6 “… the sensor package substrate…”, on line 12 “… through hole, , and wherein the sensor package substrate further comprises a metal film positioned inside the through hole and having an opening smaller in diameter than the through hole.
Claim 7 is amended to read on line 2 “… the sensor package substrate.”
Claim 9 is amended to read on line 6 “… the sensor package substrate…”, on line 13 “… through hole, , and wherein the sensor package substrate further comprises a metal film positioned inside the through hole and having an opening smaller in diameter than the through hole;…”.
Claim 18 is amended to read on line 6 “… the sensor package substrate…”, on line 10 “… the sensor package substrate…”, on line 14 “… through hole, , and wherein the sensor package substrate further comprises a metal film positioned inside the through hole and having an opening smaller in diameter than the through hole.”
Allowable Subject Matter
Claims 1, 7, 9, 14 and 18 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1 and 7, the prior art discloses a sensor package substrate as generally recited in independent claim 1 (see for example previous claim 1 rejection) including wherein a diameter of the first section of the through hole is a same as a diameter of the second section of the through hole (see figs. 13&15 and related text of the reference cited on IDS of 08/11/22). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a sensor package substrate wherein the sensor package substrate further comprises a metal film positioned inside the through hole and having an opening smaller in diameter than the through hole.
Re claims 9 and 14, the prior art discloses a sensor module as generally recited in independent claim 9 (see for example previous claim 9 rejection) including wherein a diameter of the first section of the through hole is a same as a diameter of the second section of the through hole (see figs. 13&15 and related text of the reference cited on IDS of 08/11/22). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a sensor module wherein the sensor package substrate further comprises a metal film positioned inside the through hole and having an opening smaller in diameter than the through hole.
Re claim 18, the prior art discloses a sensor package substrate as generally recited in independent claim 18 (see for example previous claim 18 rejection) including wherein a diameter of the first section of the through hole is a same as a diameter of the second section of the through hole (see figs. 13&15 and related text of the reference cited on IDS of 08/11/22). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a sensor package substrate wherein the sensor package substrate further comprises a metal film positioned inside the through hole and having an opening smaller in diameter than the through hole.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899